62 F.3d 1421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Keith T. HARSTAD;  Diane N. Harstad, doing business asHarstad Companies, Appellants,v.EGAN & SONS COMPANY, Appellee.Keith T. Harstad;  Diane N. Harstad, doing business asHarstad Companies, Appellants,v.Marcel Eibensteiner, Appellee.
Nos. 94-3195MN, 94-3196MN
United States Court of Appeals,Eighth Circuit.
Submitted:  May 17, 1995Filed:  Aug. 7, 1995

Appeals from the United States District Court for the District of Minnesota.
Before FAGG, Circuit Judge, WOOD* and JOHN R. GIBSON, Senior Circuit Judges
PER CURIAM.


1
Keith T. Harstad and Diane N. Harstad, doing business as Harstad Companies (Harstads), appeal the district court's adverse order granting summary judgment.  Having reviewed the record, we conclude the Harstads' arguments are foreclosed by this court's holding that the Harstads lack standing to pursue post-confirmation adversary proceedings to avoid and recover claimed preferential transfers.  Harstad v. First American Bank, 39 F.3d 898 (8th Cir.1994).  We thus affirm the district court.  See 8th Cir.  R. 47B.



*
 The Honorable Harlington Wood, Jr., Senior United States Circuit Judge for the Seventh Circuit, sitting by designation